Citation Nr: 1819870	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include as due to an undiagnosed or multisymptom illness.

2.  Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed or multisymptom illness.

3.  Entitlement to service connection for a neck disability, to include as due to an undiagnosed or multisymptom illness.

4.  Entitlement to service connection for a chest, to include as due to an undiagnosed or multisymptom illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L. S.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2004 to May 2005 and from August 2005 to September 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current disabilities of the chest, neck, left hand, and left elbow characterized by joint pain, muscle pain, burning, numbness, and tingling.  The Board notes that under 38 C.F.R. § 3.317, VA will pay compensation to a Persian Gulf veteran for disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness, provided that certain requirements are met.  For purposes of 38 C.F.R. § 3.317, the Veteran meets the requirements of a "Persian Gulf veteran."  
The Board notes that the record currently shows that the Veteran has a diagnosis of left hand and left elbow strain, and a June 2010 VA examiner determined that opining on etiology could not be provided without resort to mere speculation.  The Veteran's chest pain is noted as being of unclear etiology.  The Veteran also has a diagnosis of fibromyalgia.  The record does not currently contain sufficient competent medical evidence to determine whether the Veteran's symptoms are due to an undiagnosed illness or chronic multi-symptom illness.  Thus, the Board finds that a VA examination and opinion are necessary to determine the nature and etiology of the Veteran's claimed conditions and to properly adjudicate the matters.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the nature and etiology of any disability manifested by generalized muscle pain, joint pain, and/or skin sensations that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following a review of the record, including a copy of this remand, the examiner should opine as to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of muscle pain, joint pain, and skin sensations can be attributed to a known clinical diagnosis or diagnoses.  The examiner must specifically address which, if any, of the Veteran's symptoms are at least as likely as not related to the Veteran's diagnosed fibromyalgia.

b) If the muscle pain, joint pain, and skin sensations CANNOT be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness.  If so, describe in detail the objective indications of disability.

c) If the muscle pain, joint pain, and skin sensations CAN be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that such disorder or symptoms are related to the Veteran's military service.  

d) The examiner, or another suitably qualified examiner, must also determine the nature and etiology of the Veteran's neck, chest, left hand and left elbow disabilities, and determine whether it is at least as likely as not (50 percent or greater probability) that they were incurred in, caused by, or otherwise etiologically related to service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  

2.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




